         Case 1:15-cr-00379-PKC Document 275 Filed 03/25/21 Page 1 of 1




                                                                        345 Seventh Avenue, 21st Floor
Avraham C. Moskowitz                                                             New York, NY 10001
AMoskowitz@mb-llp.com                                                           Phone: (212) 221-7999
                                                                                  Fax: (212) 398-8835



                                                    March 25, 2021
By ECF

Hon. P. Kevin Castel
U.S. District Judge
U.S. Courthouse
500 Pearl Street
New York, NY 10007

               Re:     United States v. Geovanny Fuentes Ramirez
                              S6 15 Cr. 379 (PKC)

Dear Judge Castel:

                 On behalf of defendant Geovanny Fuentes Ramirez, I respectfully request that the
Court extend the defendant’s time to file post-trial motions pursuant to Rules 29 and 33 of the
Federal Rules of Criminal procedure through and including April 23, 2021. The reason for this
request is that the Passover holiday, coupled with the press of other work that was pushed back
during trial and must now be completed, will make it impossible to complete the required
research and briefing within the 14-day period otherwise provided by the Rules.

               Thank you in advance for your consideration of this request.

                                              Respectfully submitted,



                                              Avraham C. Moskowitz
cc: Eylan Schulman, Esq. (by email)
